[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              FEB 22, 2007
                               No. 06-14007                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 05-00185-CR-1-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MICHAEL RENE GARRETT,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (February 22, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Michael Garrett appeals, as unreasonable, his 151-month sentence for
kidnapping, 18 U.S.C. § 1201(a)(1), and interstate transportation of a stolen

vehicle, id. § 2312, imposed consecutively to a state sentence for a previous

offense. We affirm.

      Garrett’s advisory Sentencing Guidelines range was 151 to 188 months. The

district court imposed a sentence of 151 months of imprisonment for the

kidnapping charge and the statutory maximum of 120 months for the stolen-vehicle

charge. The sentences run concurrently with each other but consecutively with the

Michigan sentence Garrett is serving for another kidnapping.

      In reviewing a sentence, we review the application of the Sentencing

Guidelines by the district court de novo. United States v. Bradford, 277 F.3d 1311,

1316 (11th Cir. 2002). “Multiple terms of imprisonment imposed at different

times run consecutively unless the court orders that the terms are to run

concurrently.” 18 U.S.C. § 3584(a). The court must consider the statutory factors,

id. § 3553(a), to determine whether to order the sentences to run concurrently or

consecutively. Id. § 3584(b).

      Garrett argues that the decision to impose his federal sentence consecutively

was unreasonable because the consecutive sentence is longer than necessary to

protect the public and deter criminal behavior. We disagree for two reasons. First,

the district court considered the section 3553(a) factors when it declined to run the



                                          2
sentence concurrently, including the seriousness of the offense; the need for just

punishment, deterrence, and protecting the public from future crimes; the provision

of medical care and correctional treatment; and the advisory Guidelines range.

Because Garrett appeared to be stable only when in confinement and forced to take

his medication, the court concluded that Garrett’s mental illness also weighed in

favor of imposing a consecutive sentence. Second, the district court imposed a

reasonable punishment for these offenses. See U.S.S.G. § 5G1.3(c) (“[T]he

sentence for the instant offense may be imposed to run concurrently, partially

concurrently, or consecutively to the prior undischarged term of imprisonment to

achieve a reasonable punishment for the instant offense.”) (policy statement). It

was reasonable for the district court to conclude that it would be unfair to the

public and the victim to impose no additional punishment for Garrett’s second

kidnapping offense.

      Garrett’s sentence is

      AFFIRMED.




                                           3